Case:19-11525-SDB Doc#:24 Filed:12/20/19 Entered:12/20/19 15:13:54 Page:1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION

IN THE MATTER OF: CHAPTER 7
JOHN MOTEN, III CASE NO. 19-11525
Debtor(s) TRUSTEE’S FILE NO.

TRUSTEE’S REPORT OF INVENTORY AND REPORT OF ABANDONMENT OF PROPERTY

VALUE CLAIMED AS ABANDONED

 

EXEMPTION
Real Estate
232 Mossy Bank Dr. Martinez GA, Columbia County 30907-0000 $140,429.00 $10,020.00
Cars, vans, trucks, tractors, SUV's, motorcycles
2013 Lexus E350 Mileage: 72,000 Other Information: Location: 232 $18,746.00 $3,000.00
Mossy Bank Dr., Martinez GA 30907
2008 Lexus G350 Mileage: 160,000 Other Information: Location: 232 $5,956.00 $2,000.00
Mossy Bank Dr., Martinez GA 30907
Watercraft, aircraft, motor homes, ATVs/rec. vehicles
Household Goods/Furnishings $1,000.00 $1,000.00
Electronics $1,500.00 $1,500.00
Collectibles of value
Equipment for sports and hobbies
Firearms
Clothes (Includes furs, designer wear, shoes, accessories) $300.00 $300.00
Jewelry $300.00 $300.00 [
Non-farm animals
Cash on Hand $20.00 $20.00
Deposits in banks, etc.
Checking South State Bank $3.00 $3.00
Checking Navy Federal Credit Union $3.00 $3.00
Savings Navy Federal Credit Union $0.00 $0.00
Stocks/Bonds
Business Interests
Pension/Retirement
Licenses, franchises, and other general intangibles
Insurance policies
Term Life Insurance with Employer estate $0.00 $0.00

 

Tax refunds

Accounts Receivable

Contingent Claims of Every Nature
Office Equipment
Machinery/Equipment
Case:19-11525-SDB Doc#:24 Filed:12/20/19 Entered:12/20/19 15:13:54 Page:2 of 2

Inventory
Farm or Comm. Fishing Equip./Supplies/Farm animals

Other Personal Property of Any Kind \//

NOW COMES, James C. Overstreet, Jr., Trustee of the estate of the above-named debtor(s) and files this report of inventory and
abandonment with respect to the property of the bankruptcy estate.

      

Dated: December 18, 2019 James (*. Overstreet, Jr., Trustee
